DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about/approximately” in claims 17 and 18 renders the claim indefinite, as use of such a word (i.e. “a gap of about 0.001 mm to about 3.5 mm” – claim 17) suggests that deviations may be included which are larger than those accepted tolerances, and since its presence, without providing a sufficient standard in the specification, prevents the invention from being unambiguously distinguished from the prior art with respect to novelty.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2 – 7, 9 – 17, 20 and 21 are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by Cooley et al. USPGPUB 20090097788.
Claims 2, 20 and 21, Cooley discloses at least one of a pump, a motor, a compressor, a turbine, a generator, or a gearbox ([0005]), comprising: a first bearing assembly (Fig. 5A – rotor 508) including: a first support ring 512; and a plurality of bearing pads (bearing elements or superhard compacts 514), each of the plurality of bearing pads secured to the first support ring; and a second bearing assembly (stator 502) including: a second support ring; and a plurality of superhard bearing segments (super hard compacts 504) secured to the second support ring, the plurality of superhard bearing segments forming a substantially continuous superhard bearing surface ([0041], ll. 14 – 18: “The stator 502 includes a plurality of circumferentially-adjacent bearing segments 504 (e.g., a plurality of superhard compacts), each of which includes a bearing surface 505 and may exhibit, for example, the configuration of the bearing segment 204.” – see Fig. 2A to 2G); wherein one or more seams (gaps 222 illustrated in Fig. 2D for example) are positioned between adjacent superhard bearing segments of the plurality of superhard bearing segments; a shaft 510 coupled to one of the first support ring or the second support ring; and a housing 511 coupled to the other of the first support ring or the second support ring.
Claim 3, Cooley discloses each of the plurality of bearing pads including a substrate and a superhard table bonded to the substrate ([0044], ll. 6 – 8).  
Claim 4, Cooley discloses each of the plurality of bearing pads including at least one of polycrystalline diamond, cubic boron nitride, and a diamond-silicon carbide composite (“superhard” is defined as including polycrystalline diamond in par [0035], l. 2).  
Claim 5, Cooley discloses each of the plurality of bearing pads including a superhard bearing surface 515.  
Claim 6, Cooley discloses the superhard bearing surface of each of the plurality of bearing pads being substantially planar.  
Claim 7, Cooley discloses each of the plurality of bearing pads being circumferentially spaced from each other.
Claim 9, Cooley discloses at least one of the plurality of bearing pads being formed from only a single segment.  
Claim 10, Cooley discloses each of the plurality of superhard bearing segments includes a substrate and a superhard table bonded to the substrate ([0035], ll. 1 – 6 and [0041], ll. 14 – 18).  
Claim 11, Cooley discloses the superhard table including at least one of polycrystalline diamond, cubic boron nitride, or a diamond-silicon carbide composite ([0035], ll. 1 – 6).  
Claim 12, Cooley discloses each of the plurality of superhard bearing segments being circumferentially spaced from each other (see Fig. 2A for example).  
Claim 13, Cooley discloses at least one of the plurality of superhard bearing segments defining a portion of an outermost edge of the substantially continuous superhard bearing surface and a portion of an innermost edge of the substantially continuous superhard bearing surface (see Fig. 2A for example).  
Claim 14, Cooley disclose each of the plurality of superhard bearing segments exhibiting a generally truncated pie-shaped geometry or a generally trapezoidal geometry (see Fig. 2A for example).  
Claim 15, Cooley discloses the substantially continuous superhard bearing surface as substantially planar (see Fig. 2A for example).  
Claim 16, Cooley disclose each of the plurality of bearing pads as fixed.  
Claim 17, Cooley disclose the one or more seams 222 including a gap of about 0.001 mm to about 3.5 mm (anticipated by Cooley, since Cooley discloses in a range 0.0002 in. to 0.100 in., which is approximately a range of 0.005 mm to 2.54 mm, that falls within the claimed range – see [0037], ll. 19 – 21).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooley et al. USPGPUB 20090097799 as applied to claim 2 above, and further in view of Pedersen USP 4533262.
Cooley does not expressly disclose each of the plurality of bearing pads exhibiting a generally truncated pie-shaped geometry or a generally trapezoidal geometry.
Cooley (Fig. 5D) discloses the plurality of bearing pads 514 exhibiting an elongated shaped geometry having a bearing surface 515 with a sloped section 520 configured to promote the formation of a load carrying fluid film ([0044], ll. 3 – 19).
Pedersen teaches that the use of a plurality of bearing pads exhibiting a generally truncated pie-shaped geometry or a generally trapezoidal geometry was known at the time of the invention for promoting the formation a load carrying fluid film (col. 2, ll. 31 – 35).
The substitution of one known element (the plurality of bearing pads exhibiting an elongated shaped geometry having bearing surface with a sloped section as described by Cooley) with another (a plurality of bearing pads exhibiting a generally truncated pie-shaped geometry or a generally trapezoidal geometry as described in Pedersen) would have been obvious to one of ordinary skill in the art at the time of the invention, since the substitution of a plurality of bearing pads exhibiting a generally truncated pie-shaped geometry or a generally trapezoidal geometry in Cooley would have yielded the predictable result of promoting the formation of fluid film in Cooley.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooley et al. USPGPUB 20090097788.
Cooley does not expressly disclose the one or more seams including a gap of about 0.125 mm to about 1.25 mm. 
The difference between Cooley and the present invention lies in the range of the gap of the one or more seams.  The range of 0.0002 in. to 0.100 in. (approximately 0.005 mm to 2.54 mm) disclosed by Cooley (see [0037], ll. 19 – 21) does not fall within the claimed ranges of about 0.125 mm to about 1.25 mm. However, the ranges of 0.005 mm to 2.54 mm encompass the claimed ranges of the present invention.  Cooley further discloses that the ranges are dependent upon the tolerance of the bearing segments ([0037], ll. 17 – 19).  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)". Thus, the claimed ranges are rendered obvious by Cooley.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gardner (USP 3829180) discloses a bearing assembly 10 (Fig. 1 and 3) comprising a plurality of bearing pads 12 tiltably supported in a support ring (bearing shell 14). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656